Name: Commission Regulation (EEC) No 3182/90 of 31 October 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2882/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/72 Official Journal of the European Communities 1 . 11 . 90 COMMISSION REGULATION (EEC) No 3182/90 of 31 October 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2882/90 Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 2882/90 (8) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Regulation (EEC) No 2882/90 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article (5) (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 2996/90 (*) ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 September 1990 ,  5 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 September 1990 . This meat shall be for export. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tion (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (9) shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 2. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 12 November 1990.(') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . 0 OJ No L 238, 6. 9 . 1984, p. 13 . (4) OJ No L 170, 30. 6 . 1987, p. 23 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5. (6) OJ No L 286, 18 . 10 . 1990, p. 17. 0 OJ No L 55, 1 . 3. 1988, p. 1 . (s) OJ No L 276, 6. 10 . 1990, p . 10 . (') OJ No L 99, 10 . 4. 1981 , p. 38 . 1 . 11 . 90 Official Journal of the European Communities No L 304/73 4. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . Article 4 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '71 . Commission Regulation (EEC) No 3182/90 of 31 October 1990 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export (71 ). (*) OJ No L 304, 1 . 11 . 1990, p. 72.'Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 160 per 100 kilo ­ grams. Article 5 Regulation (EEC) No 2882/90 is hereby repealed. Article 6 This Regulation shall enter into force on 12 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission 1 . 11 . 90No L 304/74 Official Journal of the European Communities ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Deutschland France  Vorderviertel, stammend von : Kategorien A/C  Hinterviertel, stammend von : Kategorien A/C  Quartiers avant : catÃ ©gorie A/C  Quartiers arriÃ ¨re : catÃ ©gorie A/C 5 000 5 000 2 500 2 500 1 300 2 000 1 300 2 000 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (069) 1 56 40, App. 772/773 Telex : 04 1 1 56 FRANCE : Ofival Tour Montparnasse , 33, avenue du Maine, 75755 Paris Cedex 15, tel . : 45 38 84 00, telex : 26 06 43.